Citation Nr: 1008096	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected post-traumatic 
stress disorder (PTSD) with major depression prior to June 5, 
2009.

2.  Entitlement to an increased rating in excess of 30 
percent disabling for service-connected PTSD with major 
depression disorder beginning June 5, 2009.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969, and was awarded a Combat Infantryman Badge 
(CIB) for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which inter alia granted service 
connection for PTSD, assigned a 10 percent rating, effective 
June 29, 2007.  The Veteran disagreed with such rating and 
subsequently perfected an appeal.   

In a June 2009 rating decision, the RO granted service 
connection for major depression disorder of which such 
symptoms were included in rating the Veteran's service-
connected PTSD disability, and granted an increased rating of 
30 percent, effective June 5, 2009, for the Veteran's 
service-connected PTSD.  Although the RO granted an increased 
rating in excess of 10 percent disabling, a 30 percent 
disability rating is less than the maximum available rating; 
thus, the issue of entitlement to an increased rating for 
PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the issues of entitlement to an increased 
rating for the Veteran's service-connected PTSD are as 
captioned above.  


FINDINGS OF FACT

1.  Prior to June 5, 2009, the Veteran's service-connected 
PTSD with major depression disorder was manifested by such 
symptoms as social isolation, irritability, anger, occasional 
depression, hypervigilance, insomnia, nightmares and 
flashbacks of combat experience, and a Global Assessment of 
Functioning (GAF) score ranging from 45 to 50.  There is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment, but there is no evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Beginning June 5, 2009, the Veteran's service-connected 
PTSD with major depression disorder is manifested by such 
symptoms as social isolation, avoidance, irritability, anger, 
depression, hypervigilance, insomnia, occasional nightmares 
and intrusive thoughts, complaints of some problems with 
concentration, and a Global Assessment of Functioning (GAF) 
score ranging from 50 to 55.  There exists no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, and chronic sleep impairment.  There is no 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.   


CONCLUSIONS OF LAW

1.  Prior to June 5, 2009, the criteria for an increased 
initial disability rating of 30 percent, but not higher, for 
service-connected PTSD with major depression disorder are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2009); 
Fenderson v. West, 12 Vet. App. 119 (1999).    

2.  Beginning June 5, 2009, the criteria for an increased 
disability rating in excess of 30 percent for service-
connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2009); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
10 percent initial rating for the PTSD disability following 
the grant of service connection, and subsequent disagreement 
with a 30 percent disability rating, effective June 5, 2009.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the PTSD initial increased 
rating claim, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio, 16 Vet. 
App. 183; see also 38 C.F.R. § 20.1102.   

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial rating after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
and private medical records, and statements submitted by or 
on behalf of the Veteran.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in December 2007 
and June 2009.  The VA examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).    

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claims for PTSD with major depression 
disorder.

Merits of the Increased Rating Claims

Legal Criteria

As noted, the Veteran was awarded a CIB for his combat 
service as a light weapons infantryman in Vietnam.  The 
Veteran submitted a claim for service connection for PTSD in 
June 2007; he reported experiencing such symptoms as 
nightmares, night sweats, and memory loss. 

As noted, in this case, the Veteran was assigned a 10 percent 
rating following the grant of service connection, effective 
June 29, 2007.  See February 2008 Rating Decision.  The 
Veteran disagreed with such rating and perfected an appeal.  
In a June 2009 rating decision, the RO granted an increased 
rating of 30 percent, effective June 5, 2009, for the 
Veteran's service-connected PTSD with major depression 
disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection and a subsequent grant of an 
increased rating, effective October 21, 2005, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 10 
percent rating will be assigned for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
Diagnostic Code 9411.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  A 51-60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
Id.  A 61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").       

Since the grant of service connection, the Veteran's GAF 
score was initially a 60, then, upon completion of a VA 
Examination in June 2009, a 50-55.  

Claim Prior to June 5, 2009

Prior to June 5, 2009, evidence relevant to the severity of 
the Veteran's increased rating claim for PTSD with major 
depression disorder includes an October 2007 Private 
Psychiatric Evaluation Report from Dr. A.S.L., which 
indicated that the Veteran suffered from symptoms of 
occasional nightmares, intense flashbacks, hypervigilance, 
isolation, and moderate depression.  The Veteran also 
reported no suicidal or homicidal ideation.  He received no 
prior psychiatric treatment.  The examiner indicated that the 
Veteran was appropriately groomed, warm, pleasant, and 
approachable.  The examiner assessed chronic and severe PTSD, 
and assigned a GAF score of 45.  See October 2007 Private 
Psychiatric Evaluation Report from Dr. A.S.L.  

In August 2007, the Veteran underwent a compensation and 
pension (C&P) examination at the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, regarding his PTSD disability.  The 
Veteran reported such symptoms as anger problems, exaggerated 
startle response, isolation and withdrawal from people 
including his wife and children, irritability, 
hypervigilance, frequent nightmares and flashbacks of combat, 
and sleep problems.  The Veteran reported no hallucinations 
and no suicidal or homicidal ideation.  The Veteran reported 
being married to his wife for the last 25 years and having a 
good relationship, but not able to be as close and loving 
with her and his 3 children.  He reports no social activities 
except occasional bicycling.  The examiner noted the 
Veteran's employment history as a soil and water tester for 
the state for 33 years.  Upon mental status examination, the 
examiner noted slightly anxious mood and blunted affect, 
speech logical and coherent, rate and flow of speech within 
normal limits, and alert and oriented to person, place, time, 
and situation.  The examiner noted that the Veteran had no 
suicidal or homicidal ideation.  The examiner noted that the 
Veteran is mild to moderately impaired socially.  The 
examiner assessed chronic delayed PTSD, depression disorder 
not otherwise specified, and a GAF score of 60.  The examiner 
also noted that the Veteran "always functioned well" at his 
job because he had no interaction with others.  The examiner 
also noted that the Veteran has adequate social supports and 
is independent of others to perform his activities of daily 
living.   See December 2007 VA PTSD Examination Report.    

The Veteran complained of his psychiatric symptoms to his 
primary care physician at the Knoxville VA Outpatient Clinic, 
from August 2008 to February 2009, but indicated that he did 
not want mental health treatment.  The Veteran complained of 
trouble sleeping, nightmares, and mood disturbances.  See 
August 11, 2008 Primary Care Physician Outpatient Note; 
December 16, 2008 Primary Care Physician Outpatient Note; 
February 12, 2009 Primary Care Physician Outpatient Note.  

In support of his increased rating claim, the Veteran also 
submitted lay statements from his wife to the effect that he 
suffered from PTSD symptoms of sleep disturbance, 
irritability, anger, hypervigilance, and nervousness which 
affected his ability to function.  See "Statement in Support 
of Claim," VA Form 21-4138, received August 2007; Type-
Written Statement from the Veteran's Wife, received July 
2008.  

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a rating of 30 percent, 
prior to June 5, 2009.  In this case, the Veteran experiences 
nightmares and flashbacks, insomnia, depression, anger, and 
irritability.  However, there is insufficient evidence of 
such symptoms contemplated for a 50 percent rating such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation or mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, the December 2007 VA examiner 
noted that the Veteran "always functioned well" at his job 
because he had no interaction with others.  The examiner also 
noted that the Veteran has adequate social supports and is 
independent of others to perform his activities of daily 
living.   See December 2007 VA PTSD Examination Report.  The 
Veteran's symptomatology reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The Board finds that an 
increased disability rating in excess of 30 percent disabling 
is not warranted.  

Further, the Veteran's GAF scores, prior to June 5, 2009, 
ranged from 45-60.  The Veteran's GAF score of 60, as 
reflected in the December 2007 VA PTSD Examination Report, is 
only indicative of only some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994).  Although the 
Veteran's GAF score, prior to June 5, 2009, included a 45, 
which is indicative of serious difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers and co-workers, or a serious level of 
impairment, such as suicidal ideation, severe obsessional 
rituals, and frequent shoplifting (American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-
47 (American Psychiatric Association 4th ed. 1994), the 
Veteran's disability never rose to the level of serious (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  In fact, as reflected in the above discussed 
evidence, the Veteran's symptomatology does not reflect 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the evidence of record, prior to 
June 5, 2009, as discussed above, does reflect a moderate 
level of disability and more closely approximates the 
criteria for a 30 percent disability rating.  

Claim Beginning June 5, 2009

Beginning June 5, 2009, evidence relevant to the severity of 
the Veteran's increased rating claim for PTSD with major 
depression disorder includes a June 2009 VA PTSD Examination 
Report.  The Veteran reported such symptoms as trouble 
sleeping, occasional nightmares and intrusive thoughts, 
isolation, avoidance, irritability, hypervigilance, problems 
with concentration at work, and vague and passive thoughts of 
suicide though not active or planned.  The Veteran also 
reported hearing a mumbled non-threatening voice on occasion, 
but he was unsure what the voice was saying.  The examiner 
noted the Veteran's employment history as working as a soil 
and water tested for the state for 33 years.  Upon mental 
status examination, the examiner noted that the Veteran was 
neatly dressed, attentive, and cooperative, had a normal rate 
and rhythm of speech, and was oriented times four.  His mood 
was slightly anxious, and affect was blunted but generally 
appropriate.  The examiner also noted no evidence of a 
thought disorder.  The examiner assessed chronic delayed 
PTSD, mild depressive disorder recurrent and moderate 
secondary to PTSD, and a GAF score of 50.  The examiner noted 
that "comparing the current status to the last examination 
of December 2007, PTSD seems static if not slightly better in 
terms of fewer nightmares, and less irritability," but "his 
depressive symptoms have worsened to the point that he now 
had major depressive disorder and thoughts of suicide."  The 
examiner opined that the Veteran felt more depressed due to 
his war experiences, and noted that he had no other 
stressors.  The examiner also noted that the Veteran had 
adequate social supports and is independent of others to 
perform activities of daily living.   See June 2009 VA PTSD 
Examination Report.    

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for a rating greater 
than 30 percent, beginning June 5, 2009.  In this case, the 
Veteran experiences occasional nightmares intrusive memories, 
depression, anger, hypervigilance, irritability, and trouble 
sleeping.  Although the Veteran indicates that he has had 
thoughts of suicide, the June 2009 VA examiner noted that 
these thoughts were passive and vague, not active.  Further, 
although the Veteran has increased depression, his other PTSD 
symptoms have decreased.  The Veteran is able to work and 
maintain social support.  The Veteran's symptomatology does 
not reflect flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation or mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence of record  reveals no 
inappropriate behavior by the Veteran.  He has always been 
noted as alert and oriented.  While he has had some 
difficulty adapting to stressful circumstances, such as 
crowds, he is able to function well at work and maintains 
social supports through his wife, children, and a group of 
other Veterans he meets with.  In sum, based on all the 
evidence of record, the Board finds that an increased rating 
in excess of 30 percent is not warranted.

Further, although the Veteran's GAF score, beginning June 5, 
2009, ranged from 50 to 55, which is indicative of moderate 
difficulty in social, occupational, or school functioning, 
such as few friends and conflicts with peers and co-workers, 
or a moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks; to 
serious difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a serious level of impairment, such as 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting (American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994), the Veteran's disability never 
rose to the level of serious (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  In fact, as 
reflected in the above discussed evidence, the Veteran's 
symptomatology does not reflect occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence of record fails to show that the 
Veteran's PTSD disability meets the criteria of a rating in 
excess of 30 percent disabling, beginning June 5, 2009.
	
Conclusion

Except for the assignment of a 30 percent rating prior to 
June 5, 2009, the preponderance of the evidence is against 
the Veteran's increased rating claims for PTSD with major 
depression disorder.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the Veteran's claims that would give rise to a 
reasonable doubt in favor of the Veteran; the benefit-of-the-
doubt rule is not applicable, and the appeals are denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, prior to June 5, 
2009, and beginning June 5, 2009, the Veteran's PTSD 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his PTSD disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture prior to June 5, 2009, and beginning June 5, 2009.  
Moreover, while the Veteran's disability interferes with some 
aspects of his occupation, such interference is addressed by 
the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Further, the evidence fails to show that the disability 
picture created by the PTSD is exceptional or unusual.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating 
is appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  


ORDER

Prior to June 5, 2009, entitlement to an increased initial 
rating of 30 percent disabling, but not higher, for service-
connected PTSD with major depression disorder is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

Beginning June 5, 2009, entitlement to an increased rating in 
excess of 30 percent disabling for service-connected PTSD 
with major depression disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


